NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             SEP 15 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

NANCY CAROLYN WOOD,                              No. 07-56600

              Plaintiff - Appellant,             D.C. No. CV-04-00282-DOC

  v.
                                                 MEMORANDUM*
CITY OF GARDEN GROVE; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                             Submitted May 13, 2010**
                              San Francisco, California

Before: HUG, BEEZER and HALL, Circuit Judges.

       Plaintiff-appellant Nancy C. Wood (“Wood”) appeals pro se from (1) the

district court’s grant of summary judgment in favor of defendants-appellees the

City of Garden Grove, the Garden Grove Police Department, Perkins, Polisar and


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Whitman and (2) the dismissal of her complaint as to the remaining defendants-

appellees. The district court adopted the magistrate judge’s report and

recommendation, concluding that Wood’s Third Amended Complaint consisted

solely “of a mixture of irrelevant facts, rambling sentences and confusing

allegations” that failed to state a claim upon which relief could be granted.

      We have jurisdiction over this matter pursuant to 28 U.S.C. § 1291, and we

affirm.

      The facts of this case are known to the parties. We repeat them only as

necessary.

                                          I

      We review de novo a district court’s grant of a motion to dismiss under Rule

12(b)(6). Edwards v. Marin Park, Inc., 356 F.3d 1058, 1061 (9th Cir. 2004). In

gauging the appropriateness of a 12(b)(6) dismissal, we read the complaint in the

light most favorable to the non-moving party. Associated Gen. Contractors v.

Metro. Water Dist., 159 F.3d 1178, 1181 (9th Cir. 1998). Conclusory allegations

of law, however, are “not sufficient to defeat a motion to dismiss.” Id.

      We also review a grant of summary judgment de novo. Avalos v. Baca, 596
F.3d 583, 587 (9th Cir. 2010).




                                          2
                                          II

      The district court properly dismissed all of Wood’s claims against the

defendants and granted summary judgment to the Garden Grove defendants.

      With regard to the false arrest, retaliatory arrest, unlawful search, false

imprisonment and malicious prosecution claims, the record indicates that, for the

one specific arrest that Wood alleges, the police officer had probable cause to

arrest Wood, having caught her in the act of panhandling. See Cabrera v.

Huntington Park, 159 F.3d 374, 380 (9th Cir. 1998).

      Likewise, Wood’s excessive force claim was properly dismissed because

any force used to arrest Wood was de minimis and necessary. Neither the flash of

the booking camera nor the possibility that she was struck by the booking camera

while having a seizure amounts to excessive force because Wood provides no

evidence of any injury. Saucier v. Katz, 533 U.S. 194, 208–09 (2001) (overturned

on other grounds).

      Wood’s claim that she suffered a Constitutional violation by an alleged strip

search is similarly uncompelling. Besides her own inconsistent testimony, all of

the evidence in the case indicates that this alleged strip search never took place.

See Devereaux v. Abbey, 263 F.3d 1070, 1076 (9th Cir. 2001).




                                          3
      Wood’s conspiracy claim also fails because Wood has provided only bare

and highly conclusory allegations of a conspiracy. See Woodrum v. Woodward

County, 866 F.2d 1121, 1126 (9th Cir. 1989).

      The district court also properly granted summary judgment as to Wood’s

Monell claim. As discussed above, there was no injury to Wood and no

Constitutional violation. Her claim for Monell liability thus automatically fails.

Gibson v. County of Washoe, 290 F.3d 1175, 1185–86 (9th Cir. 2002).

      Finally, Wood’s contention that Garden Grove Municipal Code

§ 8.78.010(B) infringes upon her First Amendment right to freedom of speech is

entirely frivolous. This provision of the Municipal Code serves to restrict

solicitation in the “public right-of-way,” including streets, highways and

sidewalks. The section is content neutral, narrowly tailored to address road safety

issues and the Ninth Circuit has upheld similar provisions in the past. See Acorn v.

City of Phoenix, 798 F.2d 1260, 1267–68 (9th Cir. 1986).

                                         III

      Wood’s remaining arguments are without merit.

      AFFIRMED.




                                          4